Gilbert, J.
Erank Graham was convicted of the offense of murder, ■ and was sentenced to life imprisonment in the penitentiary. His motion for a new trial, consisting of the general grounds and one special ground, was overruled and he excepted. Held:
1. The verdict is supported by evidence.
2. The court did not err, as contended in the special ground of the motion for a new trial, in refusing, on written request, to submit to the jury, the issue of voluntary manslaughter.

Judgment affirmed.


All the Justices concur.